



CREDIT ACCESS BUSINESS GUARANTY


THIS CREDIT ACCESS BUSINESS GUARANTY (this “CAB Guaranty”) is made and entered
into as of September 29, 2017 by RISE CREDIT SERVICE OF TEXAS, LLC (hereinafter
referred to as "CAB"), to and for the benefit of REDPOINT CAPTAL ASSET FUNDING,
LLC (hereinafter referred to as "Lender").


RECITALS


Whereas, CAB desires to provide Lender with respect to Lender’s Texas lending
program a guaranty as further described herein in furtherance of the credit
services program of CAB, acting as a credit services organization and a credit
access business, for providing credit services to borrowers, pursuant to the
Credit Services Agreement dated the date hereof between CAB and Lender (the
“Credit Services Agreement”), including issuing guaranties on behalf of
borrowers to enhance their credit, and arranging loans between Lender and
borrowers pursuant to Lender’s Texas lending program.


NOW, THEREFORE, in consideration of the extension of credit by Lender under
Lender’s Texas loan program to Texas borrowers and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, CAB
and Lender agree as follows:


1.    Guaranty. Pursuant to each credit services contract between CAB and each
borrower with respect to loans offered by Lender under Lender’s Texas lending
program (each a “Loan”), and regardless of whether the credit services contract
is cancelled, CAB agrees to, and hereby does, unconditionally guaranty, on
behalf of the borrower, and for the benefit of Lender, the prompt payment of all
amounts due under each Loan to Lender, including all principal and interest but
excluding accrued fees (the “Loan Guaranty Amount”).


2.    Assignment. On the Specified Date (as hereinafter defined), CAB will make
payment to Lender on the guaranty for each defaulted Loan for the applicable
Loan Guaranty Amount. Payment of the Loan Guaranty Amount shall be paid by ACH
from CAB to Lender on a weekly basis on the Specified Date (or next business day
if the Specified Date is not a business day). Upon payment of the Loan Guaranty
Amount with respect to a defaulted Loan, such defaulted Loan will be assigned by
Lender to CAB without recourse pursuant to a Master Assignment of Promissory
Notes (the "Master Assignment") to be executed by CAB and Lender concurrently
herewith. Following such assignment, all amounts paid by borrowers with respect
to such defaulted Loans (including the proceeds of any new Loans made to
borrowers by Lender for the purpose of refinancing such defaulted Loans) shall
be for the account of CAB.


The Specified Date shall be as follows:


i.    The Specified Date shall be the day following the second successive missed
payment, or in the case of the final scheduled payment of any Loan, the day
following the due date of such final payment.
ii.    For all other defaults or upon the death or bankruptcy of the borrower,
the Specified Date shall be the date of the default, or the date of the
expiration of any applicable cure period, whichever is later.


3.    Settlement. The parties agree to settle all amounts due from one party to
the other pursuant to this CAB Guaranty on a weekly basis including any amounts
owed by Lender to CAB as a result of CAB fees payable from Lender to CAB for
loans funded. Any payment due from one party to the other under this CAB
Guaranty shall be made by an automatic clearinghouse transfer with next day
settlement on the business day immediately succeeding the transaction date. The
settlement, payment and assignment obligations of the parties under this CAB
Guaranty and the Credit Services Agreement shall survive the termination of this





--------------------------------------------------------------------------------





CAB Guaranty and the Credit Services Agreement will remain in effect as long as
any Loans remain unpaid or any party owes any amount to the other party under
the Credit Services Agreement or this CAB Guaranty. Except as may otherwise be
agreed to in writing by CAB and Lender, in the event of any default by either
party of its payment obligations under the Credit Services Agreement or this CAB
Guaranty, the non-defaulting party shall have the right, but not the obligation,
to offset against its outstanding payment obligations owing to the defaulting
party an amount equal to the amount of the defaulting party’s outstanding
payment obligations owing to the non-defaulting party.


4.    Governing Law; Arbitration; Consent to Jurisdiction.
a.Governing Law and Jurisdiction. This CAB Guaranty shall be construed and
performed in accordance with the laws of the State of Texas, without reference
to Texas choice of law or conflicts of law. All parties agree that any
arbitration or litigation related to this CAB Guaranty or any dispute between
the parties will be conducted in Tarrant County, Texas, unless the parties
mutually agree on another location. Each party consents to subject matter
jurisdiction, personal jurisdiction and venue in Tarrant County, Texas.


b.Arbitration. Any controversy or claim arising out of or relating to this CAB
Guaranty, or the breach thereof, shall be settled by binding arbitration
administered by the American Arbitration Association (the “AAA”) under its
Commercial Arbitration Rules, and any temporary or final judgment or award
rendered by the arbitrator(s) may be entered in any state or federal court in
Tarrant County, Texas. All parties expressly waive their right to a jury trial
for any such claim.


c.    Injunctive and Other Relief. This agreement to arbitrate includes claims
for injunctive relief, and the parties agree that the AAA has the jurisdiction
and authority to grant temporary or preliminary injunctive relief pursuant to
Rule 38 of the AAA Commercial Arbitration Rules. The parties agree that the
arbitrator(s) shall not have the power to award punitive or exemplary damages
for any claim or controversy.


d.    Fees and Expenses. The parties agree that the AAA Commercial Arbitration
Rules govern the award of attorney fees and expenses, and hereby expressly
permit the AAA arbitrator or panel to award reasonable and necessary attorney
fees and expenses in their discretion to the prevailing party in their
discretion.


e.    Confidentiality. At the request of either party, the arbitration
proceedings and any award or judgment will be conducted in the utmost
confidentiality; in such case all documents, testimony and records shall be
received, heard and maintained by the arbitrator or panel in confidence,
available for inspection only by the parties and their respective attorneys and
experts, who agree to maintain such information in confidence.


f.    Joinder. Where applicable, all disputes hereunder shall be joined in or
consolidated with the related proceeding(s), if any, among Lender and any
affiliated entities.


5.    Waiver. Neither party hereto shall be deemed to have waived any of its
rights, powers or remedies hereunder except in an express writing signed by an
authorized agent or representative of the party to be charged with such waiver.







--------------------------------------------------------------------------------





6.    Counterparts. This CAB Guaranty may be executed and delivered by the
parties hereto in any number of counterparts, each of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
In proving this CAB Guaranty in any judicial proceedings, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom such enforcement is sought. Delivery of a signature hereto by
facsimile transmission or by e-mail transmission of a document in the form of an
Adobe portable digital file (PDF) shall be as effective as delivery of a
manually executed counterpart hereof, and any such facsimile or PDF signature
shall be treated as an original signature to this Guaranty.


7.    Further Assurances. From time to time, the parties will execute and
deliver to the other such additional documents and will provide such additional
information as either may reasonably require carrying out the terms of this CAB
Guaranty.


8.    Amendments and Modifications; Entire Agreement. This CAB Guaranty may be
amended or modified only by a writing signed by duly authorized representatives
of each party and dated subsequent to the date hereof. This CAB Guaranty
constitutes the entire agreement of the parties and shall supersede and merge
all prior communications, representations, or agreements, either oral or
written, between the parties hereto and thereto with respect to the subject
matter hereof and thereof, except where survival of prior written agreements is
expressly provided for herein or therein.




[SIGNATURE PAGE TO FOLLOW.]





--------------------------------------------------------------------------------









In witness whereof, CAB has executed this CAB Guaranty as of the day and year
first written above.


 
CAB:
 
RISE CREDIT SERVICE OF TEXAS, LLC
 
 
 
By: /s/ Chris Lutes
 
Printed Name: Chris Lutes
 
Title: CFO
 
 
AGREED AND ACCEPTED:
 
REDPOINT ASSET FUNDING, LLC
 
 
 
By: /s/ Andy Thomas
 
Printed Name: Andy Thomas
 
Title: Managing Director
 






